DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 18-21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Takeda et al. (US 2020/0014453 A1).
Consider claim 18: 
Takeda discloses a method performed by an access node in a communications network (see Fig. 1B and paragraph 0044, where Takeda describes a base station (TRP) and a user terminal (UE) in a network), the method comprising: 
transmitting a Reference Signal (RS) to a user equipment (UE) in the communications network (see Fig. 1B and paragraphs 0044-0046, where Takeda describes that the base station (TRP) transmits a Channel State Information Reference Signal (CSI-RS) to the UE
the RS related to measuring signal quality of one or more communication channels between the UE and the access node for radio link monitoring (RLM) (see Fig. 1B and paragraph 0045, where Takeda describes that the UE measures channel state for each CSI-RS received), 
wherein a communication channel of the one or more communication channels is formed using a beam pair link (BPL) that includes a transmit (Tx) beam of the access node and a receive (Rx) beam of the UE (see Fig. 1B and paragraph 0049, where Takeda describes that communication channels between the TRP and the UE includes a first best BPL and a second best BPL, the first best BPL consists of Tx beam B23 and Rx beam b3, and the second best BPL consists of Tx beam B22 and Rx beam b2); 
receiving, from the UE, a beam recovery request that is generated based at least on a signal quality of at least one communication channel of the one of one or more communication channels (see Fig. 5 and paragraphs 0084-0085, where Takeda describes that the UE transmits a beam recovery signal to the TRP if a measured signal quality is below a given threshold; see paragraph 0012, where Takeda describes that the beam recovery signal is a beam recovery request signal), 
wherein the beam recovery request indicates a specified number of communication channels of the one of one or more communication channels for which respective signal qualities are below a threshold value (see Fig. 5 and paragraphs 0084-0085, where Takeda describes that the beam recovery signal indicates that a beam failure has occurred); and
in response to receiving the beam recovery request, transmitting, to the UE, a Channel State Information Reference Signal (CSI-RS) corresponding to the specified number see paragraph 0106, where Takeda describes that the base station transmits a response signal in response to the beam recovery signal from the user terminal; see paragraph 0110, where Takeda describes that the response signal activates CSI-RS transmission corresponding to specified Tx beams).
Consider claim 19: 
Takeda discloses the method of claim 18 above. Takeda discloses: the RS includes one of a Synchronization Signal (SS) or a CSI-RS (see paragraph 0045, where Takeda describes that the reference signal is CSI-RS).
Consider claim 20: 
Takeda discloses the method of claim 18 above. Takeda discloses: the signal quality of the at least one communication channel includes one of a Reference Signal Receiving Power (RSRP) or a Reference Signal Receiving Quality (RSRQ) (see paragraph 0039, where Takeda describes that the UE measures RSRP; see paragraph 0034, where Takeda describes that RSRP stands for Reference Signal Received Power).
Consider claim 21: 
Takeda discloses the method of claim 18 above. Takeda discloses: encoding the CSI-RS with a specified number of Tx beams of the access node corresponding to the specified number of communication channels (see paragraph 0130, where Takeda describes that signals transmitted by the TRP are precoded; see paragraph 0110, where Takeda describes CSI-RS transmission for Tx beams B31 to B34).

Allowable Subject Matter
Claims 2-17 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIHONG YU whose telephone number is (571)270-5147. The examiner can normally be reached 10:00 am-6:00 pm EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on (571)272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIHONG YU/Primary Examiner, Art Unit 2631